DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on February 3, 2022, amendments to the claims have been acknowledged. Claims 2, 6-7, 10-12 and 21-22  are cancelled by applicant.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8, 13,  and 16-19  are rejected under 35 U.S.C. 103 as being unpatentable over  Farmer et al. (US 20110223460), further in view of Crosbie et al., (Potassium Beta”-Alumina Membranes NPL). 
Regarding claims 1, 3-4, 8, 13, 17 and 18-19, Farmer discloses a sodium rechargeable battery including an anode,  cathode and an electrolyte disposed between the cathode and the anode  [0021] [0037]. The cathode is a low melting liquid cathode [0038].  The anode is a sodium eutectic anode that is in a liquid state at ambient or lower temperature, and additions of other alkali metals to the Na anode is included  [0038]. The liquid anode material is Na-K [0059] (Claims 3 and 4) the liquid cathode can be S-Br or other cathode materials [0059] (Claims 8 and 19)  reading on the claimed aqueous liquid solution of a redox active species.  Farmer further discloses the electrolyte is capable of conducting  Na+ ions [0023]. (Claim 18)
 Farmer does not disclose the ion-conducting solid electrolyte K+ - conducting solid ceramic electrolyte that includes K-β”-alumina. Crosbie teaches a secondary battery that includes a K+ ion conducting electrolyte (col.1/ 6-10; col.8/ L 11-12),  the particularly low resistivity of the three-block K-β"-Al2O3 which was recently reported to be comparable to Na-β"-Al2O3 in ion-exchanges single crystals, suggest that low-resistivity polycrystalline K-β"-Al2O3 may be an alternative to the Na-β"-Al2O3 ion-conducting membrane for secondary batteries (col.1/L 6-10). Crosbie further teaches  several factors desired for electrolyte  use  have  been  established:  phase  equivalence  to highly  conductive  single crystals,  mechanical  strength, chemical stability , and  electrical  endurance  to  current  density (col.9/ L 25-29). 
It would have been obvious to one having ordinary skill in the art to use the K-β"-Al2O3 taught by Crosbie as the solid electrolyte of Farmer in order to establish mechanical strength and chemical stability. Therefore, modified Farmer discloses a K+ conducting solid ceramic electrolyte that includes K-β” alumina.  (Claim  1) Examiner notes  the  anode is NaK and the electrolyte is a K-β” alumina electrolyte  and therefore the beta alumina solid electrolyte is an ion conductor of potassium (K+) and sodium (Na+), and is configured to transport K+ ions and Na+ ions across the ion conducting solid electrolyte during operation of the rechargeable battery. (Claims 13, 17 and 18) 
Regarding claim 5, modified Farmer discloses all of the limitations as set froth above in claim 4.  Modified Farmer further discloses anode included 14Na-85K to 60Na-40K, which encompasses the claimed range of molar ratio of Na to K is in a range of about 10/90 to about 80/20. (Claim 5)   
Regarding claim 16, modified Farmer discloses all of the limitations  as set forth above in claim 1. Modified Farmer further discloses the rechargeable  battery that will operate at an ambient temperature  or lower  [abstract]. Modified Farmer further discloses the liquid anode is capable of remaining in the liquid state at much lower temperature [0040]. Therefore, the secondary  rechargeable battery  of modified Farmer is configured to operate in a temperature range of about -10°C to about 100°C. (Claim 16)
Claims 9 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over  Farmer et al. (US 20110223460), further in view of Crosbie et al. (Potassium Beta”-Alumina Membranes NPL), as applied to claim 1 above, and further in view of Yazami et al.  (WO 2014092654 provided on IDS 02/07/2019).
Regarding claim 9, modified Farmer discloses all of the limitations as set forth above in claim 1. Modified Farmer further discloses  the anode is a sodium eutectic anode that is in a liquid state at ambient or lower temperature  [0038], the liquid anode material is Na-K [0059] and the liquid cathode can be S-Br or other cathode materials [0059]   reading on the claimed aqueous liquid solution of a redox active species. Modified Farmer does not disclose the redox species includes Fe. Yazami discloses a secondary metal battery comprising a liquid anode [0052] the metal may be selected from a group consisting of an alkali metal [0054].  Yazami further discloses a liquid cathode that includes a redox couple system, where the redox couple system includes an oxidized form and a reduced form of a species of a redox reaction [0080].  The liquid cathode includes a redox couple system selected from the group consisting of BrO37Br-, Br2 (aq)/Bf, Br2(l)/Br-, FeO427Fe3+ [0081]. 
It would have been obvious to one having ordinary skill in the art to have the cathode material of modified Farmer include a redox active species which includes Fe as taught by Yazami, in order to aid in improving the energy density and efficiency of the battery by using redox species for its high rate of reaction (rapid reaction kinetics).  (Claims 9 and 20)
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer et al. (US 20110223460), further in view of Crosbie et al., (Potassium Beta”-Alumina Membranes NPL) , as applied to claim 1 above, and further in view of Bradwell et at., (US 9,312,522 provided on IDS  April 22, 2019). 
Regarding claims 14 and 15, modified Farmer discloses all of the limitations as set forth above in claim 1. Modified Farmer does not disclose a water protective coating on the ion conducting solid electrolyte. Bradwell discloses an electrochemical cell that is a liquid metal battery that comprises a negative liquid molten metal electrode (col.6/ L14-18), the negative electrode can include an alkali metal such as sodium, potassium or combinations thereof. (Col.6 L/ 37-38). 
Bradwell further discloses an electrically conductive graphite sheath may prevent the cathode from wetting up the side walls of the container (col.8/ L 11-13).  The sheath can be used to prevent corrosion and or prevent wetting of the cathode material (col.10/ L 62-66).  The sheath may be a very thin and could be a coating (col.10/ L 67).  Examiner notes that the graphite sheath reads on the claimed water protective coating because the sheath can prevent corrosion and prevents wetting of the materials.
  It would have been obvious to one having ordinary skill in the art to add the conductive sheath (graphite sheath) coating of Bradwell to the ion conducting solid electrolyte of modified Farmer  in order to prevent corrosion in the battery.  Therefore, modified Farmer further discloses a water protective coating on the ion conducting solid electrolyte, where the water protective coating includes graphite.  (Claims 14  and 15)
Response to Arguments
Applicant’s arguments  filed February 3, 2022,  have been fully considered and are persuasive.   Applicant asserts that Bugga concerns “ a secondary battery utilizing a liquid organic catholyte” and provides no rationale or motivation for replacement by an aqueous liquid solution of redox active species. Applicants assertion is persuasive and the 35 USC 103 rejection as being over Bugga has been withdrawn.  Crosbie is still being relied upon to show a K-β”-alumina electrolyte. Yazami is still being relied upon to show  Fe redox species. Bradwell is still being relied upon  show a graphite water protecting layer. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/
Examiner, Art Unit 1722                                                                                                                                                                                            
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722